[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

          United States Court of Appeals
                     For the First Circuit


No. 00-2592

                        UNITED STATES,

                           Appellee,

                              v.

                        DIJUAN SANTOS,

                     Defendant, Appellant.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. William G. Young, U.S. District Judge]


                            Before

                     Selya, Circuit Judge,
                Campbell, Senior Circuit Judge,
                   and Lynch, Circuit Judge.




     Jason M. Sullivan on brief for appellant.
     Michael J. Sullivan, United States Attorney, George W. Vien
and John A. Wortmann, Jr., Assistant U.S. Attorneys, on Motion
for Summary Disposition for appellee.



                       January 28, 2002
    Per Curiam.        Upon careful review of the briefs and

record, we perceive no abuse of discretion in the district

court's decision to admit into evidence the audiotape of the

November 7, 1996 drug transaction recorded by the undercover

DEA Agent.    See United States v. Patrick, 248 F.3d 11, 20

(1st Cir. 2001); United States v. Nichols, 808 F.2d 660, 664

(8th Cir. 1987).      We therefore grant the government's motion

for summary affirmance.

    In so doing, we note that appellant does not raise any

discernable   challenge     to   the   propriety    of   his   term    of

incarceration    or   supervised   release.        To   the   extent   he

vaguely alludes to possible additional issues in footnote 7

of his brief, his cursory references are unsupported by any

developed argumentation and are therefore deemed waived. See

United States v. Zannino, 895 F.2d 1, 17 (1st Cir. 1990).

     Affirmed.     See Loc. R. 27(c).